208 N.W.2d 85 (1973)
190 Neb. 317
Ruth D. SCRIPTER, Appellant,
v.
Joseph M. SCRIPTER, Appellee.
No. 38867.
Supreme Court of Nebraska.
June 1, 1973.
Robert E. Paulick, Grand Island, for appellant.
Luebs, Tracy, Huebner, Dowding & Beltzer, D. Steven Leininger, Grand Island, for appellee.
*86 Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON and CLINTON, JJ.
NEWTON, Justice.
This is an appeal from the denial of an application for a change of custody of a minor child. We affirm the judgment entered.
Following the entry of a decree of divorce and the granting of custody of the child to defendant, plaintiff appealed to this court. See Scripter v. Scripter, 188 Neb. 576, 198 N.W.2d 201. At that time this court found: "The evidence showed that the plaintiff suffers from rheumatism and arthritis in her left knee and spine, and calcium deposits in her lower back. She was hospitalized for an undisclosed reason for a period of 10 days shortly before the trial. She had previously done baby sitting, but testified that she was physically unable to perform baby sitting or to take care of children, and that she had been advised by her doctor not to perform any work and to stay off her feet as much as possible. In addition, the evidence showed a continuous state of untidiness in plaintiff's home, either through plaintiff's physical incapacity or for other reasons. In contrast defendant is healthy, is regularly employed, and appears energetic and resourceful."
Plaintiff maintains that her health is now satisfactory and her home adequate. There is no evidence to support a finding of defendant's unfitness to retain custody. We do not believe it is in the best interests of a child to unnecessarily change custody and bandy the child back and forth between parents. Stability is desirable. There has not been such a change of circumstances here as would justify a finding that the best interests of the child again require a change in custody.
"An original decree fixing custody of minor children will not be modified unless there has been a change in circumstances indicating that the person having custody is unfit for that purpose or that the best interests of the child require such action." Packett v. Packett, 184 Neb. 769, 172 N.W.2d 86.
The judgment of the District Court is affirmed.
Affirmed.